If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


MARINA SOLIMAN,                                                    UNPUBLISHED
                                                                   April 30, 2020
              Plaintiff-Appellee,

and

MICHIGAN AMBULATORY SURGICAL
CENTER, LLC,

              Intervening Plaintiff,

v                                                                  No. 344978
                                                                   Macomb Circuit Court
HUNG QUOC DINH and LOC NGUYEN,                                     LC No. 2016-002248-NI

              Defendants,

and

HOME-OWNERS INSURANCE COMPANY,

              Defendant-Appellant.


Before: M. J. KELLY, P.J., and K. F. KELLY and SERVITTO, JJ.

PER CURIAM.

        This lawsuit filed under the no-fault act, MCL 500.3101 et seq., arises out of a rear-end
automobile collision. A jury found defendant Home-Owners Insurance Company liable for
$78,671.53 in allowable medical expenses and $9,440.58 in no-fault interest for a total award in
plaintiff Marina Soliman’s favor of $88,112.11. For the reasons set forth below, we affirm.




                                               -1-
                                I. ADMISSION OF EVIDENCE

                                 A. STANDARD OF REVIEW

        Defendant first asks this Court to reduce the allowable medical expenses awarded based
on its position that Soliman failed to prove the reasonableness of $60,678.78 of those charges.
According to defendant, “hearsay medical bills” were inproperly admitted because defendant was
deprived of its ability to challenge the reasonableness of the bills’ charges through cross-
examination. “When an evidentiary issue is preserved, a ‘trial court’s decision whether to admit
evidence is reviewed for an abuse of discretion, but preliminary legal determinations of
admissibility are reviewed de novo.’ ” Nahshal v Fremont Ins Co, 324 Mich. App. 696, 710; 922
NW2d 662 (2018), quoting Albro v Drayer, 303 Mich. App. 758, 760; 846 NW2d 70 (2014). “An
abuse of discretion occurs when the trial court’s decision is outside the range of reasonable and
principled outcomes.” Pirgu v United Servs Auto Ass’n, 499 Mich. 269, 274; 884 NW2d 257
(2016).

                                         B. ANALYSIS

        During trial but after the majority of Soliman’s proofs were presented—and while the trial
court “was apparently under the mistaken belief that we had agreed on exhibits”— Soliman sought
to admit exhibits 1A through 1J, which consisted of bills from several medical providers.
Defendant objected, asserting that admitting bills from providers with no opportunity to cross-
examine any witnesses with respect to the reasonableness of the charges in those bills was
improper. In response, Soliman directed the trial court to this Court’s decision in Kallabat v State
Farm Mut Auto Ins Co, 256 Mich. App. 146; 662 NW2d 97 (2003), as support for the proposition
that the reasonableness of a charge requires no testimony and is simply a question for the jury to
resolve. The trial court, relying on Kallabat, admitted all of the challenged exhibits. As a result,
the jury was presented with the following bills:

              a $13,156.92 bill from American Anesthesia,

              a $1,705.75 bill from Beaumont Health System,

              a $3,802.00 bill from Detroit Anesthesia,

              a $107.00 bill from Grace Medical,

              a $3,944.86 bill from IWP,

              a $15,020.00 bill from Marina Rehab,

              a $14,020.00 bill from Michigan Ambulatory Surgical Center,

              a $16,410.00 bill from Michigan Head and Spine and Premier MRI,

              a $615.00 bill from Oakland Physical Medicine, and

              a $24,050.00 bill from Spine Specialists.


                                                -2-
        The jury awarded Soliman allowable medical expenses in precisely these amounts, and the
trial court entered a judgment reflecting the same, with one exception: The jury reduced the
allowable medical expenses attributed to Michigan Head and Spine and Premier MRI’s charges
from $16,410.00 to $2,250.00. The verdict form does not reflect any indication as to the reason
for this reduction, but the only billing-specific witness presented by Soliman was from Michigan
Head and Spine and Premier MRI. On appeal, defendant argues that if it had the opportunity to
cross-examine billing-specific witnesses from the other providers, the jury may well have reduced
those amounts also.

        “[U]nder the no-fault act, a medical provider will only be paid for reasonable and necessary
charges actually incurred.” Auto-Owners Ins Co v Compass Healthcare PLC, 326 Mich. App. 595,
609; 928 NW2d 726 (2018). This is because the no-fault act requires that insurers only pay on
behalf of insureds “reasonable” charges for particular products and services. Douglas v Allstate
Ins Co, 492 Mich. 241, 274-277; 821 NW2d 472 (2012). Indeed, the no-fault act also requires that
insurers “challenge the reasonableness of a medical provider’s charges and that medical providers
should expect no less.” Auto-Owners Ins Co, 326 Mich. App. at 609-610. Although the no-fault
act does not define what a “reasonable” charge is, Michigan caselaw has made it clear that the term
is not synonymous with a “customary fee a particular provider charges;” rather, “the customary
fee is simply the cap on what health-care providers can charge, and is not, automatically, a
reasonable charge requiring full reimbursement . . . .” Id. at 610 (quotation marks and citation
omitted).

        “ ‘Where a plaintiff is unable to show that a particular, reasonable expense has been
incurred for a reasonably necessary product and service, there can be no finding of a breach of the
insurer’s duty to pay that expense, and thus no finding of liability with regard to that expense.’ ”
Kallabat, 256 Mich. App. at 151, quoting Nasser v Auto Club Ins Ass’n, 435 Mich. 33, 50; 457
NW2d 637 (1990). “In determining damages for allowable expenses, the jury must not be allowed
to speculate concerning the cost of a particular procedure or service, and a trial court should grant
a motion for judgment notwithstanding the verdict if the jury was permitted to engage in such
speculation.” Id.

        To support the reasonableness of the charges below, Soliman relied almost exclusively on
her physicians’ testimony. Soliman’s primary care physician testified that her office’s records
reflected a $107.00 balance as of September 2015, that she was “not sure about the actual number,”
and that—most importantly—the amounts her office charged were reasonable. The other
physicians involved testified that their services were the product of the primary care physician’s
referrals. And at least one of those other physicians testified that his charges were “very reasonable
for all . . . we have done.” Moreover, itemized bills reflecting each providers’ charges were
presented to the jury. Although we believe that this evidence is quite close to the minimum
required, it is our view that, under binding caselaw from this Court, it was sufficient.

        This Court’s decision in Kallabat squarely addressed the manner in which a plaintiff must
prove reasonableness. Kallabat, 256 Mich. App. at 151-153. In that case, although the “plaintiff
sought treatment from several physicians,” only one of those physicians “gave specific testimony
that his treatments were reasonably necessary and that his charges were reasonable.” Id. at 148-
149. The defendant moved for a directed verdict with respect to the other physicians’ charges,
claiming that plaintiff failed to present sufficient evidence that their charges were reasonable (as


                                                 -3-
well as that the services they provided were reasonable and necessary). Id. at 149. The trial court
denied that motion, and the defendant appealed. Id. at 150. On appeal, the defendant argued that
the plaintiff “fail[ed] to introduce evidence that the medical bills incurred in the treatment by [two
of the other physicians] were both reasonable in amount and reasonably necessary to [the]
plaintiff’s care, recovery, or rehabilitation.” Id. at 151. This Court explained that, “[a]t its core,
[the] defendant’s claim is that a plaintiff in an action [for PIP benefits] must offer direct evidence
from the treating physician that the expenses incurred were both reasonable and reasonably
necessary in order for the plaintiff to prevail.” Id. at 151 (emphasis in original). Then this Court
squarely rejected that argument: “We find no such requirement within the language of the statute,
and we cannot find, and defendant does not cite, any binding precedent in this regard.” Id.

        In reaching that conclusion, this Court was primarily persuaded by two factors: (1) one
physician’s testimony “that the care he rendered was reasonably necessary and related to the
automobile accident and that his fees were reasonable,” and (2) the fact that the “plaintiff provided
the jury with itemized bills for every expense . . . .” Kallabat, 256 Mich. App. at 152. Regarding
the first fact, this Court emphasized that the one physician’s testimony that his charges were
reasonable was sufficient to “support[] a legitimate inference that [the other physicians’] charges
and treatment were also reasonably necessary” in light of the fact that all of the doctors “reached
the same diagnoses . . . .” Id. Regarding the second, this Court emphasized that “[t]he jury was
able to scrutinize each expense [on the other physicians’ bills] and compare [the testifying
physician’s] bills, which he described as reflecting reasonable charges . . . to determine whether
the expenses reflected therein were also reasonable.” Id. at 152-153.

        This Court is bound by Kallabat.1 And here, as in Kallabat, Soliman’s primary care
physician, the physician who made the majority of the referrals, testified that her charges were
reasonable, and Soliman presented itemized bills for all of the charges at issue. Yet, despite the
similarities between this case and Kallabat, defendant argues that a billing witness’s testimony
was required with respect to each service provider. We disagree. Just as there is no “requirement”
that every physician testify that his or her charges were reasonable within the language of the no-
fault act or in any binding precedent, there is also no requirement that every service provider
present a billing witness to testify that his or her office’s charges were reasonable.

         Even Bronson Methodist Hosp v Auto-Owners Ins Co, 295 Mich. App. 431; 814 NW2d 670
(2012), the very case that defendant relies on, does not support the existence of such a requirement.
In fact, that case does not even address what is sufficient to survive a directed-verdict motion with
respect to the reasonableness of charges in this context. Rather, the issue presented in Bronson
was whether the defendant-insurers were “permitted by the no-fault act to discover the wholesale
cost to plaintiff of surgical implant products used in treating defendants’ insureds when
determining whether plaintiff’s charges for those surgical implant products are reasonable under
the act.” Id. at 442. Specifically, the plaintiff-provider refused “to provide copies of the invoices
showing the cost to plaintiff of the items billed as ‘supply implants.’ ” Id. at 436. This Court held
that the defendant was entitled to that discovery: “We conclude that, in accordance with
defendants’ clear statutory right and obligation to question the reasonableness of the charges, the



1
    See MCR 7.215(J)(1).


                                                 -4-
no-fault act permits defendants to discover the wholesale cost to plaintiff of the surgical implant
products for which the insureds were charged.” Id. at 442-443. We are unaware of anything
preventing defendant from obtaining similar discovery in this case.

        While defendant was unable to cross-examine a witness presented by Soliman regarding
the reasonableness of the charges at issue, defendant’s defense was not solely limited to cross-
examination. Soliman’s effort to prove the reasonableness of the charges at issue was essentially
limited to the weakest evidence imaginable: she relied only on the bills themselves and testimony
by a couple of providers that some were reasonable. Although that evidence is sufficient to survive
a directed-verdict motion under Kallabat, it is not the strongest possible evidence. To contradict
that evidence, defendant was not required to simply rely on the bills and this limited testimony.
Defendant could have, for example, pursued the “wholesale cost” incurred by each provider with
respect to each service at issue like the defendant-insurers sought discovery of the “wholesale cost”
of the surgical implant products at issue in Bronson. Additionally, defendant could have presented
testimony of similar physicians testifying as to their rates or done a number of other things to
undermine evidence regarding the reasonableness of the charges. While cross-examining
Soliman’s witnesses is certainly a viable way to challenge the reasonableness of those charges (as
it apparently was regarding the MRI charges), it simply cannot be said that it was the only way to
do so.

        In sum, because Soliman was not required to provide specific witnesses to support the
reasonableness of the charges in the medical bills that she relied on, we reject defendant’s argument
that a specific billing witness was required for each. Like the Kallabat Court, we conclude that
the physicians’ trial testimony that their charges were reasonable could support a legitimate
inference that the related charges were also reasonable, and that Soliman’s presentation of itemized
bills that permitted the jury to scrutinize each expense was sufficient evidence to survive a
directed-verdict motion in this regard. Accordingly, we affirm the trial court’s entry of the
judgment reflecting the jury’s verdict awarding these allowable medical expenses.

                                          II. STANDING

                                  A. STANDARD OF REVIEW

       Defendant’s next argument focuses on Soliman’s recovery of $24,050.00 in allowable
medical expenses arising out of services provided to Soliman by Spine Specialists of Michigan.
Defendant contends that reversal of this portion of the award is required because Soliman assigned
a claim for PIP benefits with respect to services provided by Spine Specialists. “Questions
involving the proper interpretation of a contract or the legal effect of a contractual clause are . . .
reviewed de novo.” McDonald v Farm Bureau Ins Co, 480 Mich. 191, 197; 747 NW2d 811 (2008).
“This case also presents questions regarding the interpretation of the court rules, which are also
reviewed de novo.” AFP Specialties, Inc v Vereyken, 303 Mich. App. 497, 504; 844 NW2d 470
(2014). “Whether a party has standing is a question of law subject to review de novo.” Groves v
Dep’t of Corrections, 295 Mich. App. 1, 4; 811 NW2d 563 (2011).




                                                 -5-
                                          B. ANALYSIS

       During trial, defendant moved for a directed verdict with respect to Soliman’s PIP claim to
the extent it sought benefits pertaining to services provided by Spine Specialists of Michigan.
Defendant sought dismissal of all of Spine Specialists’ bills—for a total of $24,050.00—because
Soliman had assigned her rights to a claim for those benefits to Spine Specialists. The trial court
denied defendant’s motion.

        In this case, Soliman’s assignment of her right to past due benefits to Spine Specialists is
not contested on appeal. Rather, the issue presented is whether Soliman was nevertheless able to
pursue that assigned right. In other words, defendant is in essence challenging Soliman’s standing
to pursue a claim for PIP benefits on behalf of Spine Specialists. “It is axiomatic that a party must
have standing to bring a lawsuit.” Prentis Family Foundation v Barbara Ann Karmanos Cancer
Inst, 266 Mich. App. 39, 56; 698 NW2d 900 (2005). Michigan caselaw requires that three separate
elements be established to show that a party has standing: (1) “an injury in fact—an invasion of a
legally protected interest which is (a) concrete and particularized, and (b) actual or imminent, not
conjectural or hypothetical,” (2) “a causal connection between the injury and the conduct
complained of—the injury has to be fairly . . . trace[able] to the challenged action of the defendant,
and not . . . th[e] result [of] the independent action of some third party not before the court,” and
(3) “it must be likely, as opposed to merely speculative, that the injury will be redressed by a
favorable decision.” Id. (quotation marks and citation omitted).

       Importantly, the assignment at issue here—an assignment from Soliman to Spine
Specialists that is dated October 2, 2017—was executed after Soliman filed this lawsuit. The
Michigan Court Rules squarely address such an assignment. Specifically, MCR 2.202(B)
provides, in relevant part, as follows:

       If there is a change or transfer of interest, the action may be continued by or against
       the original party in his or her original capacity, unless the court, on motion
       supported by affidavit, directs that the person to whom the interest is transferred be
       substituted for or joined with the original party, or directs that the original party be
       made a party in another capacity.

No motions for substitution, joinder, or imposition of a different capacity were made.
Consequently, interpreting and applying MCR 2.202(B) according to its plain and ordinary
meaning, Soliman was entitled to continue pursuing this lawsuit in her name. See In re
McCarrick/Lamoreaux, 307 Mich. App. 436, 446; 861 NW2d 303 (2014) (“The language of the
court rule itself is the best indicator of intent. If the plain and ordinary meaning of a court rule’s
language is clear, judicial construction is not necessary.”).

        Defendant claims that a distinction should be made between the assignment of a right to
recovery and the assignment of the right to sue. However, the assignment provides that Soliman
“assign[ed] to Spine Specialists Michigan, P.C. all no-fault benefits presently due or past due” and
her “right to recover for no-fault interest and attorney’s fees.” An assignment is a contract. Weston
v Dowty, 163 Mich. App. 238, 242; 414 NW2d 165 (1987). “The primary goal of contract
interpretation is to honor the parties’ intent.” Prentis Family Foundation, 266 Mich. App. at 57.
Thus, “[w]hen the contract is unambiguous, the parties’ intent is gleaned from the actual language


                                                 -6-
used.” Id. “This Court may not ‘read into the contract terms not agreed upon by the parties.’ ”
VHS Huron Valley Sinai Hosp v Sentinel Ins Co, 322 Mich. App. 707, 719; 916 NW2d 218 (2018).
Applying the plain and ordinary language of the assignment at issue here, it is apparent that
Soliman assigned the right to recover “all no-fault benefits,” “interest[,] and attorney’s fees.”
Defendant’s assertion that the assignment only speaks to an assignment of the “right to sue” is not
supported by any contract language, and this Court is prohibited from reading language into the
contract that is simply not there. VHS Huron Valley Sinai Hosp, 322 Mich. App. at 719. The only
arguable reference to a “right to sue” is the assignment’s reference “that Spine Specialists of
Michigan, P.C. may pursue collection on its own against [Soliman’s] insurance company,” but that
reference does not identify a “right to sue” that was assigned, much less demonstrate that a “right
to sue” was the only right assigned. Instead, the assignment simply indicates that Spine Specialists
is permitted but not required to pursue a claim for PIP benefits against defendant based on the
services it provided to Soliman.

        Because Soliman had standing to pursue a claim for PIP benefits against defendant with
respect to the services provided by Spine Specialists pursuant to MCR 2.202(B), we reject
defendant’s argument, affirm the trial court’s denial of Soliman’s motion for a directed verdict,
and, affirm the judgment reflecting the jury verdict of an award of $24,050.00 in allowable medical
expenses for services provided by Spine Specialists to Soliman.2

       Affirmed. Soliman may tax costs as the prevailing party. MCR 7.219(A).

                                                               /s/ Michael J. Kelly
                                                               /s/ Deborah A. Servitto




2
   We also conclude that the trial court’s decision to deny defendant’s motion to amend its
affirmative defenses was not an abuse of discretion. As defendant concedes, the Michigan
Supreme Court issued Covenant Med Ctr, Inc v State Farm Mut Auto Ins Co, 500 Mich. 191; 895
NW2d 490 (2017), on May 25, 2017, and Soliman executed the assignment in favor of Spine
Specialists’ in October 2, 2017, and provided defendant with that assignment just one day later, on
October 3, 2017. Yet, as the trial court emphasized, “defendant made no attempt to amend its
affirmative defenses to include the assignment after it was executed even though trial did not
commence until May 30, 2018.” Soliman was prejudiced by that nearly eight-month delay because
she presented her proofs at trial intending to recover allowable medical expenses reflecting the
services provided by Spine Specialists. Coffey v State Farm Mut Auto Ins Co, 183 Mich. App. 723,
727; 455 NW2d 740 (1990) (“Prejudice sufficient to justify denial of a motion to amend arises
when amendment would prevent a party from having a fair trial.”). Moreover, although defendant
contends that it had to wait until trial before it could verify that the assignment’s validity, there is
nothing in the record suggesting that it even attempted to verify the assignment’s validity before
trial.


                                                  -7-